
	
		II
		111th CONGRESS
		2d Session
		S. 3905
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Bennet (for himself
			 and Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To improve the Transition Assistance Program of the
		  Department of Defense, and for other purposes. 
	
	
		1.Enhancement of Transition
			 Assistance Program
			(a)Compulsory
			 participation in programEffective not later than one year after
			 the date of the enactment of this Act, the Secretary of Defense shall ensure
			 the following:
				(1)That each member
			 of the Armed Forces who is discharged, released, or otherwise separated from
			 the Armed Forces participates in the Transition Assistance Program of the
			 Department of Defense.
				(2)That the programs
			 and services of the Transition Assistance Program are accessible by all members
			 of the National Guard and the Reserves.
				(b)Expansion of
			 services under programEffective not later than one year after
			 the date of the enactment of this Act, the Secretary shall ensure that the
			 services provided by the Transition Assistance Program include the
			 following:
				(1)Employment and
			 training information targeted specifically at the various military grades and
			 at the various military occupational specialties.
				(2)Expanded emphasis
			 on education benefits available to former members of the Armed Forces,
			 including educational assistance under chapter 33 of title 38, United States
			 Code (commonly referred to as Post-9/11 educational
			 assistance).
				(3)Enhanced
			 information on the other benefits available to former members of the Armed
			 Forces through the Department of Veterans Affairs.
				(4)Enhanced training
			 on financial management.
				(5)Dedicated
			 computer training with TurboTap.org, the VetSuccess Internet website, the USA
			 Jobs Internet website, and any other employment-related Internet websites the
			 Secretary considers appropriate, including, in particular, employment-related
			 Internet websites that focus on jobs for veterans.
				(6)Dedicated
			 training targeted specifically at members of the National Guard and the
			 Reserves, including training on employment protections and other employment
			 matters under chapter 43 of title 38, United States Code (commonly referred to
			 as the Uniformed Services Employment and Reemployment Rights
			 Act).
				(c)Reports
				(1)Report
			 requiredNot later than 6 months after the date of the enactment
			 of this Act, and every six months thereafter for the following 18 months, the
			 Secretary shall submit to the appropriate committees of Congress a report on
			 the status of the implementation of the requirements in subsections (a) and
			 (b).
				(2)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means—
					(A)the Committee on
			 Armed Services and the Committee on Health, Education, Labor, and Pensions of
			 the Senate; and
					(B)the Committee on
			 Armed Services and the Committee on Education and Labor of the House of
			 Representatives.
					2.Report on Transition
			 Assistance Program
			(a)Report
			 requiredNot later than 270 days after the date of the enactment
			 of this Act, the Secretary of Defense shall, in consultation with the Secretary
			 of Labor, submit to the appropriate committees of Congress a report on the
			 Transition Assistance Program of the Department of Defense.
			(b)ElementsThe
			 report required by subsection (a) shall include the following:
				(1)An analysis of
			 the rates of employment of individuals post-separation from the Armed Forces
			 when compared with the rates of employment of the general population annually
			 since September 11, 2001.
				(2)A chronological
			 summary of the evolution and development of the Transition Assistance Program
			 since September 11, 2001.
				(3)A description of
			 efforts to transform the Transition Assistance Program from an end-of-service
			 transition model to a life-cycle model, in which transition is considered
			 throughout the career of a member of the Armed Forces.
				(4)An analysis of
			 current and future challenges that former members of the Armed Forces face upon
			 entering the civilian workforce, including a survey of the following to
			 identify strengths and shortcomings of the Transition Assistance Program in
			 meeting such challenges:
					(A)A
			 representational population of transitioning or recently separated members of
			 the Armed Forces.
					(B)Employers with a
			 history of employing retired or separating members of the Armed Forces.
					(C)Veterans service
			 organizations and advocacy groups.
					(5)An assessment of
			 whether the Transition Assistance Program would be more effective if it were
			 provided to members of the Armed Forces earlier before separation.
				(6)A description of
			 various options for a so-called check-in mechanism under the
			 Transition Assistance Program in which former members contact the program three
			 months after separation to address questions, including through the use of
			 Internet-based programs.
				(7)An assessment of
			 the quality of trainers under the Transition Assistance Program.
				(8)An assessment of
			 the success of marketing the Transition Assistance Program to members of the
			 Armed Forces.
				(9)Such
			 recommendations as the Secretary of Defense considers appropriate, including
			 recommendations for legislative action, to improve the organization, policies,
			 consistency of quality, and efficacy of the Transition Assistance
			 Program.
				(c)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
				(1)the Committee on
			 Armed Services and the Committee on Health, Education, Labor, and Pensions of
			 the Senate; and
				(2)the Committee on
			 Armed Services and the Committee on Education and Labor of the House of
			 Representatives.
				
